DETAILED ACTION

Status of Submission
This Office action is responsive to the preliminary amendment filed on August 27, 2021, which has been entered.

Claims Subject to Examination
Patent claims 1-11 and new reissue claim 12 are subject to examination.

Original Disclosure – Definition
The instant application seeks reissue of US Patent No. 10,392,052 B2, which issued from Application No. 15/787,326. The “original disclosure” is the disclosure of Application No. 15/787,326 as filed on October 18, 2017. Any subject matter added to the disclosure (including the claims) during either the examination of the instant reissue application or the earlier-concluded examination of Application No. 15/787,326 does not constitute a part of the “original disclosure”.

Objection to Amendment – New Matter
35 USC 132(a) prohibits any amendment that introduces new matter into the disclosure of the invention.

35 USC 251(a) prohibits the introduction of new matter into the application for reissue.

The amendment filed on August 27, 2021 is objected to under 35 USC 132(a) and 35 USC 251(a) because it improperly introduces new matter for the reasons given below.

New claim 12 recites “a pair of front frames” (l. 2) and “a pair of rear frames…” (l. 3). The original disclosure describes (i) a singular front frame 16 including left and right front side members 26, and (ii) a singular rear frame 20 including left and right rear side members 28. Thus, the original disclosure does not provide support for plural front frames or plural rear frames. The examiner suggests amending claim 12 to recite “a pair of front frame members” (l. 2) and “a pair of rear frame members…” (l. 3). If this suggestion is adopted, then additional corresponding amendments will be required at those locations in the claim where reference is made to the front and rear frames.

New claim 12 recites “a first configuration member configured to transmit stress from or to one of the rockers” (ll. 8-9) and “a second configuration member configured to transmit stress from or to at least one of (i) one of the front frames and (ii) one of the rear frames” (ll. 10-11). The original disclosure describes the first and second configuration members 40, 42 as enabling the suppression of stress concentration(s). See col. 12, ll. 2-6 and 40-49 of Patent No. 10,392,052 B2. The original disclosure also describes the members 40, 42 as enabling input load to be transmitted smoothly and dispersed. See col. 12, ll. 18-27, 33-39 and 57-63; col. 13, ll. 5-14 and 20-25. However, the original disclosure does not provide support for the members 40, 42 being configured to transmit stress.

New claim 12 recites “a second configuration member configured to transmit stress from or to at least one of (i) one of the front frames and (ii) one of the rear frames” (ll. 10-11). Due to the use of the phrase “at least one of”, this limitation encompasses a configuration in which the second configuration member transmits stress from or to both a front frame and a rear frame. However, the original disclosure does not describe an embodiment/configuration in which a singular second configuration member is capable of transmitting load from or to both a front frame and a rear frame. Rather, the original disclosure describes one second configuration member 42 coupled to a front frame member 26 for transmitting load from or to that member 26, and another (separate) second configuration member 42 coupled to a rear frame member 28 for transmitting load from or to that member 28.

New claim 12 recites “a leading end portion of the first configuration member and a leading end portion of the second configuration member are joined via a joining wall portion” (ll. 12-13). The original disclosure describes each of the first and second configuration members 40, 42 as having respective joining wall portions 56, 90 such that the two joining wall portions 56, 90 function to join the members 40, 42. The original disclosure does not provide support for a singular joining wall portion that functions to join the members 40, 42. The examiner suggests amending claim 12 to recite “…are joined via respective joining wall portions” (l. 13). If this suggestion is adopted, then an additional corresponding amendment will be required at the location in the claim where reference is made to the joining wall portion.

New claim 12 recites “the cross member is disposed closer to the second configuration member than the first configuration member in a side view of the vehicle structure” (ll. 15-16). The original disclosure describes the cross member 38 as being connected to the joining wall portion 56 of the first configuration member 40. See col. 9, ll. 31-36. As a result, the cross member 38 is disposed closer to the first configuration member 40 than the second configuration member in a side view of the vehicle structure. See Figs. 2, 4, 5 and 7 (especially Fig. 4). Further, the original disclosure states that “…configuration may be made in which the cross member is attached to the second configuration member 42, 156” (col. 17, ll. 22-24). Thus, the original disclosure mentions the possibility of attaching the cross member to the second configuration member. However, no such embodiment is described in any detail and no such embodiment is depicted in the drawings. Further, while the disclosure allows for the possibility of the cross member being attached to the second configuration member, such allowance is not the same as the new claim requirement that the cross member is disposed closer to the second configuration member than the first configuration member in a side view of the vehicle structure. Col. 17, ll. 21-24 does not indicate whether the cross member is closer to one configuration member or another when the cross member is hypothetically attached to the second configuration member.

Applicant is required to cancel the new matter in response to this Office action.

Application Data Sheet
The Application Data Sheet (ADS) filed on August 27, 2021 is defective because it fails to clearly identify the applicant as the assignee—as required by 37 CFR 1.172(a). Specifically, the radio button next to the selection “Assignee” has not been selected. Thus, none of the options (Assignee, Legal Representative under 35 U.S.C. 117, Joint Inventor, Person to whom the inventor is obligated to assign, Person who shows sufficient proprietary interest) is selected on the form.

Correction of the ADS is required.

Consent of Assignee
The combined Statement under 37 C.F.R. 3.73(c) and Consent of Assignee to Reissue filed on August 27, 2021 is defective because it fails to properly identify the patent for which reissue is sought and, therefore, fails to properly indicate the patent for which the assignee consents to reissue. Note that the heading improperly identifies the applicant as “Naoki TAKAHASHI” rather than “TOYOTA JIDOSHA KABUSHIKI KAISHA”. Further, the heading improperly indicates that the paper applies to “Serial No.:  15/787,326” that was “Filed:  October 18, 2017” rather than “U.S. Patent No. 10,392,052 B2” that issued on “Aug. 27, 2019”.

Correction of the Consent of Assignee is required. Use of Form PTO/AIA /53 is encouraged. 

Reissue Oath/Declaration
The reissue declaration filed on August 27, 2021 is defective because it fails to specifically identify at least one error which is relied upon to support the reissue application. See 37 CFR 1.175 and MPEP 1414-1414.01. 

As required by 37 CFR 1.175(a), the reissue oath/declaration must specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. It is not sufficient to merely state that applicant seeks to broaden or narrow the scope of a patent claim. Further, a statement in the reissue oath/declaration of “…failure to include a claim directed to…” and then reciting all the limitations of a newly added claim would not be considered a sufficient error statement because applicant has not pointed out what the other claims lacked that the newly added claim has, or vice versa.

In the present case, the reissue declaration states the following:
For example, the claims of U.S. Patent No. 10,392,052 do not recite “the cross member is disposed closer to the second configuration member than the first configuration member in a side view of the vehicle structure.” At least column 17, lines 18-26, of U.S. Patent No. 10,392,052 clearly supports these features which are presented in new claim 12.

This general statement merely refers to the patent “claims” collectively. It fails to specifically identify a patent claim, and fails to specifically identify an error in that specific patent claim. Further, as explained above, the recited limitation (“the cross member is disposed closer to the second configuration member than the first configuration member in a side view of the vehicle structure”) constitutes new matter and, therefore, cannot serve as the basis for reissue.

The reissue declaration filed on August 27, 2021 is also defective because it fails to specifically identify an original patent claim that the instant broadening reissue application seeks to broaden. See 37 CFR 1.175(b) and MPEP 1414-1414.01. As required by 37 CFR 1.175(b), for an application that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement.

Claim Rejections - 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS. No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1:  Claims 1-12 are rejected under 35 U.S.C. 251 as being based upon a defective reissue oath/declaration. See 37 CFR 1.175. The nature of the defect(s) in the reissue oath/declaration is explained above.  

GROUND 2:  Claim 12 is rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. See the explanation above. 

GROUND 3:  Claim 12 is rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). See also MPEP 1412.02.

A broadening aspect is present in the reissue which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

Step 1: Claim 12 of the instant reissue application is broader in scope than patent claims 1-11 at least because the following limitations of independent patent claim 1 are omitted:
The first configuration member is attached to the framework member of the intermediate frame so as to be continuous with the framework member in the vehicle front-rear direction.
The second configuration member is attached to the first configuration member so as to be continuous with the first configuration member in the vehicle front-rear direction.
The coupling section is formed with at least one of a hollow portion or an opening, and a portion of a suspension arm is inserted into the at least one of the hollow portion or the opening.

Step 2: During the original prosecution (Application No. 15/787,326), the previous examiner initially rejected claims 1-8 and 10-13 based upon prior art while indicating that dependent claim 9 would be allowable if rewritten in independent form. See the Office action mailed on September 28, 2018. Applicant responded to the rejection by (i) narrowing the scope of independent claim 1, and (ii) adding new independent claim 14 as claim 9 rewritten in independent form (including the subject matter of independent claim 1 and intervening claim 8). See the amendment filed on November 13, 2018. The previous examiner then maintained the grounds of rejection for claims 1-8 and 10-13 while allowing claim 14 and again indicating that dependent claim 9 contained allowable subject matter. See the Office action mailed on February 8, 2019. Applicant responded by (i) canceling claims 1-13, and (ii) adding new claims 15-24 that depended from allowed claim 14. See the amendment filed on April 26, 2019. Because of the amendments filed on February 8, 2019, the previous examiner withdrew the prior art rejections and issued the Notice of Allowability on May 8, 2019, with a Supplemental Notice of Allowability issued on July 25, 2019 based on consideration of an Information Disclosure Statement.

Thus, during the original prosecution, applicant secured allowance of the claims by incorporating the subject matter of original dependent claim 9 (including intervening claim 8) into the patent claims. Specifically, applicant amended the claims to require that the coupling section is formed with at least one of a hollow portion or an opening, and a portion of a suspension arm is inserted into the at least one of the hollow portion or the opening. Therefore, these limitations constitute surrender-generating limitations.

The broader aspects of reissue claim 12 relate to subject matter surrendered in the original prosecution because this claim fails to recite the subject matter that was added to the patent claims in order to secure allowance during the earlier-concluded examination (i.e., the surrender-generating limitations).
 
Step 3: First, the reissue claims must be compared to any claims canceled or amended during prosecution of the original application. It is impermissible recapture for a reissue claim to be as broad as, or broader in scope than any claim that was canceled or amended in the original prosecution to define over the art. See In re Clement, 131 F.3d at 1470, 45 USPQ2d at 1165.

In this case, reissue claim 12 violates the recapture rule because it is broader in scope than the surrendered version of claim 1 filed in Application No. 15/787,326 on November 13, 2018 due to the omission of the following limitations:
The first configuration member is attached to the framework member of the intermediate frame so as to be continuous with the framework member in the vehicle front-rear direction.
The second configuration member is attached to the first configuration member so as to be continuous with the first configuration member in the vehicle front-rear direction.

Second, it must be determined whether the reissue claims omit or broaden any limitation that was added or argued during the original prosecution to overcome an art rejection. Such an omission in a reissue claim, even if it is accompanied by other limitations making the reissue claim narrower than the patent claim in other aspects, is impermissible recapture. See Pannu v. Storz Instruments Inc., 258 F.3d at 1371-72, 59 USPQ2d at 1600. However, if the patentee modifies the added or argued limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim, the recapture rule does not bar reissue. See In re Youman, 679 F.3d at 1346 n.4, 102 USPQ2d at 1870 n.4.

In this case, reissue claim 12 violates the recapture rule because it completely omits the surrender-generating limitations that were added to the claims and/or argued for patentability in order to secure allowance. That is, claim 12 fails to require that the coupling section is formed with at least one of a hollow portion or an opening, and a portion of a suspension arm is inserted into the at least one of the hollow portion or the opening. 

For the above reasons, claim 12 of the instant reissue application improperly recaptures broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

GROUND 4:  Claim 12 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement because this claim recites new matter. See the explanation above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 5:  Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “a front frame that configures a part of a framework of a vehicle front section” (ll. 2-3) and “a rear frame that configures a part of a framework of a vehicle rear section” (ll. 4-5) and “an intermediate frame that configures a part of a framework of a vehicle intermediate section” (ll. 6-7). The term “configures” means to adapt to form a specific configuration or to set up for operation in a particular way. The related term “configuration” refers to an arrangement of elements in a particular form. It is unclear how the singular “front frame” or the singular “rear frame” can be characterized as adapting a part of a framework to form a specific arrangement of elements in a particular form. A singular member is not capable of forming a specific arrangement of plural elements. In addition, the term “frame” is synonymous with the term “framework”, but the claim language suggests that these terms are not synonymous. The examiner suggests amending claim 1 to read 
“a front frame member that [configures] forms a part of a framework of a vehicle front section” (ll. 2-3). 
“a rear frame member that [configures] forms a part of a framework of a vehicle rear section” (ll. 4-5)
“an intermediate frame member that [configures] forms a part of a framework of a vehicle intermediate section, and that [includes a framework member] is” (ll. 6-7).

Claim 1 recites “a coupling section that includes a first configuration member attached to the framework member of the intermediate frame…and a second configuration member attached to the first configuration member…” (ll. 11-13 and 16-18). The term “configuration” refers to an arrangement of elements in a particular form. It is unclear how the singular “first configuration member” or the singular “second configuration member” can be characterized as forming a specific arrangement of elements in a particular form. A singular member is not capable of forming a specific arrangement of plural elements. The examiner suggests that “first configuration member” and “second configuration member” be changed to “first [configuration] coupling member” and “second [configuration] coupling member”, respectively.

Claim 1 requires that the “first configuration member” is “continuous” (l. 13) with the intermediate frame member and that the “second configuration member” is “continuous” (l. 18) with the “first configuration member”. The term “continuous” means to form an unbroken whole, without interruption1. This term fails to accurately characterize the relationship between the first coupling member 40 and the intermediate frame member (rocker) 30. As shown in Fig. 2, a discontinuity exists between these members. The term “continuous” also fails to accurately characterize the relationship between the first coupling member 40 and the second coupling member 42. As shown in Figs. 2, 4 and 5, a discontinuity exists between these members.

Claim 1 requires that the “first configuration member” has “a leading end portion” (ll. 15-16), that the “second configuration member” also has “a leading end portion” (l. 20), and the further limitation “by joining the leading end portion of the first configuration member to the leading end portion of the second configuration member” (ll. 23-26). Since claim 1 defines “front” (l. 2) and “rear” (l. 4) portions and a “front-rear direction” (l. 10), it is inaccurate to characterize the first coupling member 40 and the second coupling member 42 as having “leading” end portions that are joined to one another. In the configuration shown in Fig. 2 (showing the coupling between rocker 30 and rear frame member 28), the “leading” (i.e., forward) end portion of the first coupling member 40 is not joined to the “leading” (i.e., forward) end portion of the second coupling member 42. Rather, the trailing end portion of the first coupling member 40 is joined to the leading end portion of the second coupling member 42. As shown in Fig. 1, the opposite arrangement is true for the coupling between rocker 30 and front frame member 26.

Claim 1 recites “the coupling section coupling at least one of the front frame or the rear frame to the intermediate frame in the vehicle front-rear direction by…” (ll. 21-23). Due to the use of the phrase “at least one of”, this limitation encompasses a configuration in which the coupling section couples the intermediate frame to both the front frame and the rear frame. However, the specification does not describe an embodiment/configuration in which a singular coupling section is capable of coupling the intermediate frame to both the front frame and the rear frame. Rather, the original disclosure describes one coupling section coupling the intermediate frame to the front frame, and another (separate) coupling section coupling the intermediate frame to the rear frame. Such inconsistency with the specification renders the claim indefinite.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              

The preamble of claim 1 states that the claim is directed to “A vehicle framework structure”. However, the final limitation of the claim requires that “a portion of a suspension arm is inserted into the at least one of the hollow portion or the opening” (ll. 38-39). The recitation of a vehicle suspension system component is inconsistent with the earlier definition of the claim scope as being drawn to a vehicle framework structure. That is, a suspension system component is distinct from components of a framework structure. Such inconsistency renders the claim indefinite.

Claim 2 recites “a pair of left and right rockers that constitute the framework member” (ll. 3-4). This recitation is inaccurate because it is not possible for plural “rockers” to constitute a singular “framework member”. Rather, the plural rockers constitute respective framework members.

Claim 2 recites “a cross member coupling the pair of left and right rockers together in the vehicle width direction via the first configuration member of the coupling section” (ll. 5-7). This recitation is inaccurate because it is not possible for a singular coupling member to couple the recited cross member to both left and right rockers. Rather, as disclosed, one end of the cross member is coupled to the left rocker by one coupling member, and the other end of the cross member is coupled to the right rocker by another (separate) coupling member. Note that the language of claim 3 reflects the disclosure more accurately and is contradicted by claim 2.

Claim 4 requires that a ridge line of the “first configuration member” is “continuous” (l. 5) with a ridge line of the “second configuration member”. The term “continuous” means to form an unbroken whole, without interruption. This term fails to accurately characterize the relationship between the first coupling member 40 and the second coupling member 42. As shown in Figs. 2, 4 and 5, a discontinuity exists between these members.

Claim 5 recites “in a vehicle front view of the coupling section, at least one ridge line, of a plurality of ridge lines within a face of the leading end portion of the first configuration member that is a face opposing the second configuration member, is disposed so as to be substantially superimposed on at least one ridge line of a plurality of ridge lines within a face of the leading end portion of the second configuration member that is a face opposing the first configuration member”. This subject matter is indefinite because it is inconsistent with the specification and drawings. As shown in Figs. 2, 4 and 5, the opposing faces defined by the joining walls 56, 90 of the first and second coupling members 40, 42 do not have ridge lines, and do not have respective ridge lines substantially superimposed on one another.

Claim 7 recites “at least one of the first configuration member or the second configuration member of the coupling section is provided with a projection that projects toward the other of the first configuration member or the second configuration member, and that overlaps the other of the first configuration member or the second configuration member in the vehicle width direction”. Due to the use of the phrase “at least one of”, this limitation encompasses a configuration in which both the first coupling member 40 and the second coupling member 42 are provided with projections that project toward and overlap the other coupling member. However, the specification does not describe an embodiment/configuration in which both coupling members 40, 42 have respective projections. Further, the specification does not explain how such a configuration is possible.

Claim 9 recites “the second configuration member of the coupling section is formed as a single body with at least one of the front frame or the rear frame”. This subject matter is indefinite because it is not possible for a distinct “member” to be “formed as a single body” with another element. In forming it as a single body, the recited “member” would cease to exist as a distinct “member”.

Claim 9 recites “the second configuration member of the coupling section is formed as a single body with at least one of the front frame or the rear frame”. Due to the use of the phrase “at least one of”, this limitation encompasses a configuration in which the second configuration member is formed as a single body with both a front frame and a rear frame. However, the specification does not describe an embodiment/configuration in which a singular second coupling member is capable of being formed as a single body with both a front frame and a rear frame. Rather, the original disclosure describes one second coupling member 42 coupled to a front frame member 26, and another (separate) second configuration member 42 coupled to a rear frame member 28.

Claim 10 recites “at least one ridge line of a plurality of ridge lines provided at the coupling section is configured so as to be continuous with at least one ridge line of a plurality of ridge lines provided at either the front frame or the rear frame”. Due to the use of the phrase “at least one”, this limitation encompasses a configuration in which the coupling section has plural ridge lines that are continuous (or aligned) with plural ridge lines of either a front frame or a rear frame. However, the specification does not describe an embodiment/configuration in which the coupling section has plural ridge lines that are continuous (or aligned) with plural ridge lines of either a front frame or a rear frame.

Claim 10 requires that at least one ridge line of the coupling section is “continuous” (l. 3) with at least one ridge line of either the front frame or the rear frame. The term “continuous” means to form an unbroken whole, without interruption. This term fails to accurately characterize the relationship between the second coupling member 42 and the rear frame member 28. As shown in Figs. 2 and 3, a discontinuity exists between these members. The same is true of the relationship between the second coupling member 42 and the front frame member 26.

Claim 12 recites “a first configuration member configured to transmit stress from or to one of the rockers; and a second configuration member configured to transmit stress from or to at least one of (i) one of the front frames and (ii) one of the rear frames” (ll. 8-11). The term “configuration” refers to an arrangement of elements in a particular form. It is unclear how the singular “first configuration member” or the singular “second configuration member” can be characterized as forming a specific arrangement of elements in a particular form. A singular member is not capable of forming a specific arrangement of plural elements. The examiner suggests that “first configuration member” and “second configuration member” be changed to “first coupling member” and “second coupling member”, respectively.

Claim 12 recites “a second configuration member configured to transmit stress from or to at least one of (i) one of the front frames and (ii) one of the rear frames” (ll. 10-11). Due to the use of the phrase “at least one of”, this limitation encompasses a configuration in which the second coupling member transmits stress from or to both a front frame and a rear frame. However, the specification does not describe an embodiment/configuration in which a singular second coupling member is capable of transmitting load from or to both a front frame and a rear frame. Rather, the specification describes one second coupling member 42 coupled to a front frame member 26 for transmitting load from or to that member 26, and another (separate) second coupling member 42 coupled to a rear frame member 28 for transmitting load from or to that member 28. Such inconsistency with the specification renders the claim indefinite.                        

Claim 12 requires that the first configuration member has “a leading end portion” (l. 12), that the second configuration member also has “a leading end portion” (ll. 12-13), and the further limitation that these “leading” end portions are “joined via a joining wall portion” (l. 13). Since claim 12 defines “front” (l. 2) and “rear” (l. 3) portions and a “front-rear direction” (l. 4), it is inaccurate to characterize the first coupling member 40 and the second coupling member 42 as having “leading” end portions that are joined to one another. In the configuration shown in Fig. 2 (showing the coupling between rocker 30 and rear frame member 28), the “leading” (i.e., forward) end portion of the first coupling member 40 is not joined to the “leading” (i.e., forward) end portion of the second coupling member 42. Rather, the trailing end portion of the first coupling member 40 is joined to the leading end portion of the second coupling member 42. As shown in Fig. 1, the opposite arrangement is true for the coupling between rocker 30 and front frame member 26.

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Beste et al.”
DE Publication No. 10 2004 019 750 A1 (with translation)

“Iwatsuki”
US Patent No. 6,203,099 B1

“Kaneko et al.”
JP Publication No. 2015-128982 A (with translation)

“Kawazu et al.”
US Publication No. 2003/0042057 A1

“Kim et al.”
US Publication No. 2014/0151991 A1

“Kobayashi et al.”
CN Publication No. 105050889 A (with translation)

“Matsuura”
US Patent No. 4,557,519

“Mildner et al.”
US Publication No. 2012/0119542 A1

“Rieck et al.”
EP Publication No. 0 591 715 A2 (with translation)

“Takao et al.”
EP Publication No. 2 749 479 A1

“Takeuchi”
US Publication No. 2002/0063445 A1



AIA  – First to File
The present reissue application contains claims to a claimed invention having an effective filing date on or after March 16, 2013. Accordingly, this application is being examined under the AIA  first to file provisions.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for any prior art rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

GROUND 6:  Claim 12 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Kawazu et al. Alternatively, claim 12 is rejected under 35 U.S.C. 103 as obvious over Kawazu et al.
Kawazu et al. discloses a vehicle structure, comprising: 
A pair of rear frames 14, 15 disposed rearward with respect to the vehicle structure in a vehicle front-rear direction. See Figs. 1-3 and 6; ¶¶ 0024, 0028-0031.
A pair of rockers (side sills) 84, 85 disposed forward of the rear frames 14, 15. See Figs. 1, 3-4 and 6; ¶¶ 00
A cross member 50 disposed between the pair of rockers 84, 85. See Figs. 1-3; ¶¶ 0032-0033.
A first coupling member 70 connected to a respective one of the rockers 84 such that it is configured to transmit stress from or to the rocker 84. See Figs. 1-4 and 6-7; ¶¶ 0041-0043.
As shown in Fig. 4, the first coupling member 70 gradually increases in size in a vehicle vertical direction on progression from a base end portion (i.e., forward portion) toward a “leading” end portion (i.e., larger rearward portion) thereof.
A second coupling member 25 connected to a respective one of the rear frames 14 such that it is configured to transmit stress from or to the rear frame 14. See Figs. 1-4 and 6-7; ¶¶ 0025, 0041, 0043.
As shown in Fig. 4, the second coupling member 25 gradually increases in size in a vehicle vertical direction on progression from a base end portion (i.e., forward portion) toward a “leading” end portion (i.e., larger rearward portion) thereof.
The “leading” end portion (i.e., larger rearward portion) of the first coupling member 70 and the “leading” end portion (i.e., larger rearward portion) of the second coupling member 25 are joined via a joining wall portion (flange) 29a. See Figs. 4 and 7; ¶¶ 0041, 0043, 0045, 0057.
The joining wall portion 29a is connected (at least indirectly) to the cross member 50 via a front wall 27c and flange 27e. See Fig. 4; ¶¶ 0043, 0045.
Since both the cross member 50 and the second coupling member 25 are disposed inboard of the first coupling member 70, and/or since the cross member 50 is connected directly to the second coupling member 25, the cross member 50 is disposed closer to the second coupling member 25 than the first coupling member 70 in a side view of the vehicle structure.
Kawazu et al. is concerned with and only illustrates a rear part of the vehicle structure and its attachment to an intermediate part of the vehicle structure. See Figs. 1-3 and 6; ¶¶ 0001, 0024, 0042. However, the skilled artisan would appreciate that (a) the vehicle structure necessarily includes a front part, and (b) such a front part conventionally includes a pair of front frames similar to the pair of rear frames 14, 15 of Kawazu et al.
In a first interpretation, the pair of front frames required by claim 1 are considered to be an inherent part of the vehicle structure of Kawazu et al.
In an alternative interpretation, Kawazu et al. is considered to fail to fully teach the front frames required by claim 1. However, such front frames are conventional. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kawazu et al. by providing the vehicle structure with a pair of conventional front frames in order to support the vehicle’s prime mover, front suspension, and front body portion. 

GROUND 7:  Claim 12 is rejected under 35 U.S.C. 103 as obvious over Kawazu et al. in view of Matsuura or Kobayashi et al.
See GROUND 6 for a detailed discussion of Kawazu et al.
In the alternative interpretation, Kawazu et al. is considered to fail to fully teach the front frames required by claim 1. However, such front frames are conventional as demonstrated by Matsuura or Kobayashi et al. 
Matsuura teaches a vehicle structure including a pair of front frames 10, 10 disposed forward with respect to a pair of rockers (side sills) 2, 2, which are disposed forward of a pair of rear frames 4, 4. See Figs. 1-3; col. 2, ll. 46-55; col. 2, l. 62 to col. 3, l. 3; col. 3, ll. 31-34.
Kobayashi et al. teaches a vehicle structure including a pair of front frames 12, 12 disposed forward with respect to a pair of rockers (side sills) 18, 18, which are disposed forward of a pair of rear frames 16, 16. See Fig. 1; ¶¶ 0028-00292.
From the teachings of Matsuura or Kobayashi et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kawazu et al. by providing the vehicle structure with a pair of conventional front frames in order to support the vehicle’s prime mover, front suspension, and front body portion.

Pertinent Prior Art
The following prior art is considered pertinent to applicant’s disclosure.

Beste et al. teaches a coupling member 24 connected to a rocker (side sill) 14, a cross member 16, and a rear frame 18. See Figs. 1-3. The coupling member 24 has a hollow portion or opening (see Fig. 1) in communication with a hollow portion or opening 18g in a rear frame portion 18d that receives/supports a suspension member. See ¶¶ 0024, 0027.

Iwatsuki teaches a coupling member 10 connected to a cross member 3, a rear frame 4 and a rocker (side sill) 5, with the coupling member 10 having a bracket portion 22 defining a hollow portion or opening that receives an end of a suspension arm 24. See Figs. 1-2 and 4-5.

Kaneko et al. teaches a first coupling member 25 connected to a rocker (side sill) 4, and a second coupling member 24 connected to the first coupling member 25 and a rear frame 6, with the second coupling member 24 having a hollow portion or opening that receives an end of a suspension arm 16. See Figs. 1 and 3-5.

Kim et al. teaches a first coupling member 30 connected to a rocker (side sill) and a frame 10, and a second coupling member 20 connected to the frame 10 and a cross member, with the coupling members 30, 20 gradually increasing in size from respective base end portions to respective wider end portions. See Figs. 1-2. Note the related illustration of the rocker in Figs. 4 and 6. 

Kobayashi et al. teaches a first coupling member 30 connected to a rocker (side sill) 18 and an intermediate frame 14, and a second coupling member 40 connected to the first coupling member 30, with the coupling members 30, 40 gradually increasing in size from respective base end portions to respective wider end portions, and with the first coupling member 30 having a hollow portion or opening (see Figs. 4-6). See Figs. 1-7.

Matsuura teaches a first coupling portion 5b of an intermediate frame 5 connected to a rocker (side sill) 2, a second coupling portion 4b of a rear frame 4 connected to the first coupling portion 5b and the rocker 2, and a support bracket 23 connected to the second coupling portion 4b to form a hollow portion or opening that receives an end of a suspension arm 22. See Figs. 1-6. Matsuura also teaches a first coupling member 21 connected to the second coupling portion 4b, and a second coupling member 31 connected to a main portion 4a of the rear frame 4, with the coupling members 21, 31 gradually increasing in size from respective base end portions to respective wider end portions, and with the wider end portions of the coupling members 21, 31 joined together. See Figs. 4 and 7.

Mildner et al. teaches a first coupling member 18 connected to a rocker (side sill) member 60 and a cross member 20, and a second coupling member 14 connected to the first coupling member 18 and a front frame 12, with the first coupling member 18 gradually increasing in size from a leading end portion to a base end portion. See Figs. 1-8.

Rieck et al. teaches a first coupling member in the form of a triangular gusset (see Fig. 8) connected to an intermediate frame 17/1, a second coupling member in the form of a trapezoidal gusset (see Fig. 8) connected to a rear frame 18, a first joining wall portion 36 connected to the intermediate frame 17/1 and the triangular gusset (see Fig. 8), a second joining wall portion 35 connected to the rear frame 18 and the trapezoidal gusset (see Fig. 8), and a cross member 32 connected to the rear frame 18 and the second joining wall portion 35. See Figs. 6 and 8.

Takao et al. teaches a first coupling member 17 connected to an intermediate frame 12 and a cross member 15, and a second coupling member 18 formed as a single body with a rear frame 16 and connected to the cross member 15 and the first coupling member 17, with the coupling members 17, 18 gradually increasing in size between respective base end portions and respective larger end portions. See Figs. 1-4. The first coupling member 17 has an opening 50d, which pivotally supports a suspension member. See Figs. 2-4; ¶ 0023.

Takeuchi teaches a first coupling member 13 connected to a side pillar 4, and a second coupling member 12 connected to a front frame 1, with a toe board 6 cooperating with (i) the first coupling member 13 to form a first coupling structure that gradually increases in size in a vehicle width direction, and (ii) the second coupling member 12 to form a second coupling structure that gradually increases in size in the vehicle width direction. See Figs. 5-7.

Claim Objections
The claims are objected to because:
In claim 1, at l. 22, “frame or the” should read “frame [or] and the”. That is, “and” should be used in conjunction with “at least one of” (ll. 21-22).
In claim 1, at l. 30, “direction or a” should read “direction [or] and a”. That is, “and” should be used in conjunction with “at least one of” (l. 30).
In claim 1, at l. 37, “portion or an” should read “portion [or] and an”. That is, “and” should be used in conjunction with “at least one of” (ll. 36-37).
In claim 1, at l. 39, “portion or the” should read “portion [or] and the”. That is, “and” should be used in conjunction with “at least one of” (l. 39).
In claim 3, at l. 4, “rockers, and” should read “rockers[,] and”.
In claim 3, at l. 5, “member, are” should read “member[,] are”.
In claim 7, at l. 2, “member or the” should read “member [or] and the”. That is, “and” should be used in conjunction with “at least one of” (ll. 1-2).
In claim 7, at l. 7, “or the” should read “[or] and the”. That is, “and” should be used in conjunction with “the other of” (l. 6).
In claim 8, at l. 2, “formed at” should read “formed [at] on”.
In claim 8, at l. 3, “member or the” should read “member [or] and the”. That is, “and” should be used in conjunction with “one of” (l. 2).
In claim 8, at l. 4, “formed at” should read “formed [at] on”.
In claim 8, at l. 5, “member or the” should read “member [or] and the”. That is, “and” should be used in conjunction with “the other of” (l. 4).
In claim 9, at l. 4, “or the” should read “[or] and the”. That is, “and” should be used in conjunction with “at least one of” (l. 3).
In claim 10, at ll. 2-3, “provided at” should read “provided [at] on”.
In claim 10, at l. 5, “provided at” should read “provided [at] on”.
In claim 12, at l. 5, “between respectively between” should read “respectively between”.
Appropriate correction is required.

Specification
The specification is objected to because it recites “a front frame that configures a part of a framework of a vehicle front section” (abstract, ll. 2-3) and “a rear frame that configures a part of a framework of a vehicle rear section” (abstract, ll. 3-4) and “an intermediate frame that configures a part of a framework of a vehicle intermediate section” (ll. 4-6). The term “configures” means to adapt to form a specific configuration or to set up for operation in a particular way. The related term “configuration” refers to an arrangement of elements in a particular form. It is unclear how the singular “front frame” or the singular “rear frame” can be characterized as adapting a part of a framework to form a specific arrangement of elements in a particular form. A singular member is not capable of forming a specific arrangement of plural elements. In addition, the term “frame” is synonymous with the term “framework”, but the recited language suggests that these terms are not synonymous. See the examiner’s suggested amendments to claim 1 provided above. 

The specification is objected to because it recites “a coupling section that includes a first configuration member attached to the framework member of the intermediate frame…and a second configuration member attached to the first configuration member…” (abstract, ll. 9-11 and 12-14). The term “configuration” refers to an arrangement of elements in a particular form. It is unclear how the singular “first configuration member” or the singular “second configuration member” can be characterized as forming a specific arrangement of elements in a particular form. A singular member is not capable of forming a specific arrangement of plural elements. The examiner suggests that “first configuration member” and “second configuration member” be changed to “first [configuration] coupling member” and “second [configuration] coupling member”, respectively.

The specification is objected to because it recites that the first configuration member is “continuous” (abstract, l. 11) with the intermediate frame member and that the second configuration member is “continuous” (abstract, l. 14) with the first configuration member. The term “continuous” means to form an unbroken whole, without interruption3. This term fails to accurately characterize the relationship between the first coupling member 40 and the intermediate frame member (rocker) 30. As shown in Fig. 2, a discontinuity exists between these members. The term “continuous” also fails to accurately characterize the relationship between the first coupling member 40 and the second coupling member 42. As shown in Figs. 2, 4 and 5, a discontinuity exists between these members.

The specification is objected to because it recites that the coupling section performs its coupling function “by joining a leading end portion of the first configuration member to a leading end portion of the second configuration member opposing the leading end portion of the first configuration member” (col. 2, ll. 6-9). Since the disclosed vehicle structure has front and rear portions and a front-rear direction, it is inaccurate to characterize the first coupling member 40 and the second coupling member 42 as having “leading” end portions that are joined to one another. In the configuration shown in Fig. 2 (showing the coupling between rocker 30 and rear frame member 28), the “leading” (i.e., forward) end portion of the first coupling member 40 is not joined to the “leading” (i.e., forward) end portion of the second coupling member 42. Rather, the trailing end portion of the first coupling member 40 is joined to the leading end portion of the second coupling member 42. As shown in Fig. 1, the opposite arrangement is true for the coupling between rocker 30 and front frame member 26.

The specification is objected to because it recites “in a vehicle front view of the coupling section, at least one ridge line, of a plurality of ridge lines within a face of the leading end portion of the first configuration member that is a face opposing the second configuration member, is disposed so as to be substantially superimposed on at least one ridge line of a plurality of ridge lines within a face of the leading end portion of the second configuration member that is a face opposing the first configuration member” (col. 3, ll. 59-67). This subject matter is inaccurate because it is inconsistent with the specification and drawings. As shown in Figs. 2, 4 and 5, the opposing faces defined by the joining walls 56, 90 of the first and second coupling members 40, 42 do not have ridge lines, and do not have respective ridge lines substantially superimposed on one another.

The specification is objected to because it recites that “at least one of the first configuration member or the second configuration member of the coupling section is formed as a single body with at least one of the front frame or the rear frame” (col. 5, ll. 41-44). This subject matter is inaccurate because it is not possible for a distinct “member” to be “formed as a single body” with another element. In forming it as a single body, the recited “member” would cease to exist as a distinct “member”. Further, due to the use of the phrase “at least one of”, this recitation encompasses a configuration in which one or both of the first and second configuration members is formed as a single body with both a front frame and a rear frame. However, the specification does not describe an embodiment/configuration in which any coupling member is capable of being formed as a single body with both a front frame and a rear frame. Such a configuration is not possible given applicant’s disclosure.

The specification is objected to because it recites “at least one ridge line of a plurality of ridge lines provided at the coupling section is configured so as to be continuous with at least one ridge line of a plurality of ridge lines provided at either the front frame or the rear frame” (col. 5, ll. 55-59). Due to the use of the phrase “at least one”, this limitation encompasses a configuration in which the coupling section has plural ridge lines that are continuous (or aligned) with plural ridge lines of either a front frame or a rear frame. However, the specification does not describe an embodiment/configuration in which the coupling section has plural ridge lines that are continuous (or aligned) with plural ridge lines of either a front frame or a rear frame.

The specification is objected to because it recites that at least one ridge line of the coupling section is “continuous” (col. 5, l. 57) with at least one ridge line of either the front frame or the rear frame. The term “continuous” means to form an unbroken whole, without interruption. This term fails to accurately characterize the relationship between the second coupling member 42 and the rear frame member 28. As shown in Figs. 2 and 3, a discontinuity exists between these members. The same is true of the relationship between the second coupling member 42 and the front frame member 26.

The specification is further objected to because:
At col. 1, l. 22, “front frame configuring framework” is inaccurate for the reasons given above.
At col. 1, l. 23, “rear frame configuring framework” is inaccurate for the reasons given above.
At col. 1, ll. 24-25, “intermediate frame configuring framework” is inaccurate for the reasons given above.
At col. 1, ll. 57-58, “front frame configures part of a framework of a vehicle front section” is inaccurate for the reasons given above.
At col. 1, ll. 58-59, “rear frame configures part of a framework of a vehicle rear section” is inaccurate for the reasons given above.
At col. 1, ll. 60-61, “intermediate frame configures part of a framework of a vehicle intermediate section” is inaccurate for the reasons given above.
At col. 1, ll. 65-65, “first configuration member” is inaccurate for the reasons given above.
At col. 1, l. 66, “continuous” is inaccurate for the reasons given above.
At col. 1, l. 67 to col. 2, l. 1, “second configuration member” is inaccurate for the reasons given above.
At col. 2, l. 2, “continuous” is inaccurate for the reasons given above.
At col. 2, ll. 18-19, “front frame configuring part of the framework of the vehicle front section” is inaccurate for the reasons given above.
At col. 2, ll. 19-21, “intermediate frame configuring part of the framework of the vehicle intermediate section” is inaccurate for the reasons given above.
At col. 2, ll. 23-24, “rear frame configuring part of the framework of the vehicle rear section” is inaccurate for the reasons given above.
At col. 2, l. 26, “first configuration member” is inaccurate for the reasons given above.
At col. 2, l. 27, “continuous” is inaccurate for the reasons given above.
At col. 2, l. 29, “second configuration member” is inaccurate for the reasons given above.
At col. 2, l. 30, “continuous” is inaccurate for the reasons given above.
At col. 2, ll. 35-39, “the leading end portion of the first configuration member and the leading end portion of the second configuration member opposing the leading end portion of the…first configuration member are joined together” is inaccurate for the reasons given above.
At col. 2, ll. 58-59, “A vehicle framework structure of a second aspect is the first aspect” is self-contradictory. A “second aspect”, by definition, must differ from a “first aspect”.
At col. 3, ll. 1-4, “load input to the intermediate frame from the coupling section can be transmitted to both the rockers and the cross member by the first configuration member” is inaccurate because the coupling section 24 does not function to input load to the intermediate frame 22. Further, it is not possible for the coupling section 24 to input load while the first configuration member 40 (of the coupling section 24) subsequently transmits the same load.
At col. 3, ll. 1-4, “load input to the intermediate frame from the coupling section can be transmitted to both the rockers and the cross member by the first configuration member” is inaccurate because it is not possible for load to be transmitted from the intermediate frame to the rockers since the rockers are/define the intermediate frame.
At col. 3, l. 11, “join” should read “[join] joint”.
At col. 3, ll. 13-14, “A vehicle framework structure according to a third aspect is the second aspect” is self-contradictory. A “third aspect”, by definition, must differ from a “second aspect”.
At col. 3, ll. 14-18, “wherein a location where…and a location where…are configured as a single body” is inaccurate. It is not possible for a first “location” and a second “location” to be “configured as a single body” since locations are not structural elements.
At col. 3, ll. 50-56, applicant improperly attempts to redefine the term “continuously” in a manner that is inconsistent with the ordinary and customary meaning of the term. Such a contradictory re-definition of a conventional term creates ambiguity as to the meaning of the term and the scope of the claims.
At col. 5, ll. 17, “fitted to the fitted-to” is confusing and unconventional.
At col. 5, l. 49, “member the” should read “member to the”.
At col. 6, l. 62, “A-A” should read “4-4” or “IV-IV” in order to comply with 37 CFR 1.84(h)(3).
At col. 6, l. 64, “B-B” should read “5-5” or “V-V” in order to comply with 37 CFR 1.84(h)(3).
At col. 7, l. 14, “C-C” should read “10-10” or “X-X” in order to comply with 37 CFR 1.84(h)(3).
At col. 9, l. 18, “cross member” should read “cross member 38”.

The inaccuracies identified above are repeated throughout the remainder of the specification. Thus, a careful revision of the entire specification is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) for failing to show every feature of the invention specified in the claims. Specifically, the drawings fail to show:
Claim 1 recites “a front frame that configures a part of a framework of a vehicle front section” (ll. 2-3). However, the drawings only show a pair of front frames. No other “framework of a vehicle front section” is illustrated.
Claim 1 recites “a rear frame that configures a part of a framework of a vehicle rear section” (ll. 4-5). However, the drawings only show a pair of rear frames. No other “framework of a vehicle rear section” is illustrated.
Claim 1 recites “an intermediate frame that configures a part of a framework of a vehicle intermediate section” (ll. 6-7). However, the drawings only show a pair of rockers. No other “framework of a vehicle intermediate section” is illustrated.
Claim 1 recites “the coupling section coupling at least one of the front frame or the rear frame to the intermediate frame in the vehicle front-rear direction by…” (ll. 21-23). Due to the use of the phrase “at least one of”, this limitation encompasses a configuration in which the coupling section couples the intermediate frame to both the front frame and the rear frame. However, the drawings do not show an embodiment/configuration in which a singular coupling section couples the intermediate frame to both the front frame and the rear frame. 
Claim 5 recites “in a vehicle front view of the coupling section, at least one ridge line, of a plurality of ridge lines within a face of the leading end portion of the first configuration member that is a face opposing the second configuration member, is disposed so as to be substantially superimposed on at least one ridge line of a plurality of ridge lines within a face of the leading end portion of the second configuration member that is a face opposing the first configuration member”. However, as shown in Figs. 2, 4 and 5, the opposing faces defined by the joining walls 56, 90 of the first and second coupling members 40, 42 do not have ridge lines, and do not have respective ridge lines substantially superimposed on one another.
Claim 7 recites “at least one of the first configuration member or the second configuration member of the coupling section is provided with a projection that projects toward the other of the first configuration member or the second configuration member, and that overlaps the other of the first configuration member or the second configuration member in the vehicle width direction”. Due to the use of the phrase “at least one of”, this limitation encompasses a configuration in which both the first coupling member 40 and the second coupling member 42 are provided with projections that project toward and overlap the other coupling member. However, the drawings do not show an embodiment/ configuration in which both coupling members 40, 42 have respective projections. 
Claim 9 recites “the second configuration member of the coupling section is formed as a single body with at least one of the front frame or the rear frame”. However, the drawings do not show a second configuration member formed as a single body with either a front frame or a rear frame.
Claim 9 recites “the second configuration member of the coupling section is formed as a single body with at least one of the front frame or the rear frame”. Due to the use of the phrase “at least one of”, this limitation encompasses a configuration in which the second configuration member is formed as a single body with both a front frame and a rear frame. However, the drawings do not show an embodiment/configuration in which a singular second coupling member is capable of being formed as a single body with both a front frame and a rear frame. 
Claim 10 recites “at least one ridge line of a plurality of ridge lines provided at the coupling section is configured so as to be continuous with at least one ridge line of a plurality of ridge lines provided at either the front frame or the rear frame”. However, the drawings do not show a plurality of ridge lines provided at the coupling section, or a plurality of ridge lines provided at the front frame, or a plurality of ridge lines provided at the rear frame.
Claim 10 recites “at least one ridge line of a plurality of ridge lines provided at the coupling section is configured so as to be continuous with at least one ridge line of a plurality of ridge lines provided at either the front frame or the rear frame”. Due to the use of the phrase “at least one”, this limitation encompasses a configuration in which the coupling section has plural ridge lines that are continuous (or aligned) with plural ridge lines of either a front frame or a rear frame. However, the drawings do not show an embodiment/configuration in which the coupling section has plural ridge lines that are continuous (or aligned) with plural ridge lines of either a front frame or a rear frame.
Claim 12 recites “a second configuration member configured to transmit stress from or to at least one of (i) one of the front frames and (ii) one of the rear frames” (ll. 10-11). Due to the use of the phrase “at least one of”, this limitation encompasses a configuration in which the second coupling member transmits stress from or to both a front frame and a rear frame. However, the drawings do not show an embodiment/configuration in which a singular second coupling member transmits load from or to both a front frame and a rear frame. 

These claimed features must be shown in the drawings or canceled from the claims. No new matter should be entered.

The drawings are also objected to because:
In Fig. 1, the location of the cross members 34, 38 is inconsistent with their location in Figs. 2 and 4-5. In Fig. 1, the cross members 34, 38 are illustrated as straddling the coupling members 40, 42. However, as described in the specification and as shown in Figs. 2 and 4-5, the cross members 34, 38 are connected to the coupling members 40 such that they do not straddle the joint between the coupling members 40, 42.
Fig. 2 does not comply with 37 CFR 1.84(h)(3). The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line, with the ends of the broken line designated by Arabic or Roman numerals corresponding to the view number of the sectional view. Therefore, the section line labels “A” should each read “4” or “IV”, and the second line labels “B” should each read “5” or “V”.
In Fig. 2, the lead line for reference number 80 is not properly directed to the base end portion of the second coupling member 42. See Figs. 1 and 3.
In Fig. 4, the arrow label “UPR” should read “UP”. See Figs. 2-3; col. 7, ll. 25-26.
In Fig. 5, the arrow label “RH” should read “OUT”. See Figs. 1-3; col. 7, ll. 24-25.
In Fig. 5, the illustration of the cross member 38 is inaccurate and is inconsistent with its illustration in Figs. 2 and 4. As shown in Figs. 2 and 4, the end of the cross member 38 is connected to the coupling member 40 and covered by the cover 70. However, in Fig. 5, the end of the cross member 38 is improperly illustrated as being exposed outside of the cover 70.
In Fig. 6, the location of the cross member 38 is inconsistent with its location in Figs. 2 and 4-5. In Fig. 6, the cross member 38 is illustrated as straddling the coupling members 40, 42. However, as described in the specification and as shown in Figs. 2 and 4-5, the cross member 38 is connected to the coupling member 40 such that it does not straddle the joint between the coupling members 40, 42.
Fig. 7 does not comply with 37 CFR 1.84(h)(3). The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line, with the ends of the broken line designated by Arabic or Roman numerals corresponding to the view number of the sectional view. Therefore, the section line labels “C” should each read “10” or “X”.
In Fig. 8, the illustration of the joining wall portions 166 is inaccurate and is inconsistent with Fig. 7. In Fig. 8, the joining wall portions 166 are shown as flat surfaces and/or an inwardly depending members. However, in Fig. 7, the joining wall portion 166 is an outwardly extending flange-like member.
In Fig. 10, the illustration of the coupling members 154, 156 and their joining wall portions 166, 174 are inaccurate and are inconsistent with Figs. 7-9. In Fig. 10, the coupling members 154, 156 and their joining wall portions 166, 174 are shown as solid bodies having a generally rectangular cross section. This is not an accurate depiction of the corresponding structure shown in Figs. 7-9.
Appropriate correction is required.

Response Period
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this action.

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Filing and Contact Information
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail4 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300


By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/rds/ and /GAS/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that applicant attempts to redefine the term “continuously” at col. 3, ll. 50-56 in a manner that is inconsistent with the ordinary and customary meaning of the term. Such a contradictory re-definition of a conventional term creates ambiguity as to the meaning of the term and the scope of the claims.
        2 All citations are to the English translation.
        3 It is noted that applicant attempts to redefine the term “continuously” at col. 3, ll. 50-56 in a manner that is inconsistent with the ordinary and customary meaning of the term. Such a contradictory re-definition of a conventional term creates ambiguity as to the meaning of the term and the scope of the claims.
        4 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.